Citation Nr: 1012810	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a disability 
manifested by dysphagia (claimed as a throat problem).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to January 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated July 2007.  

Afterwards, the Veteran's appeal was returned to the Board 
in February 2009, at which time the Board issued a decision 
that denied his claim.  

The Veteran appealed the February 2009 Board denial to the 
United States Court of Appeals for Veterans Claims (Court).  
However, in November 2009 the Court issued an order that 
granted an October 2009 Joint Motion to Remand, which 
requested that the February 2009 Board decision be vacated 
and remanded to the Board for further action.  The appeal 
has been returned to the Board for action in accordance with 
the instructions of the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The July 2007 remand requested that the Veteran be scheduled 
for an appropriate VA examination in order to determine the 
etiology of the Veteran's dysphagia.  Among other things, 
the examiner was to ascertain whether or not the dysphagia 
represented the symptom of an acquired psychiatric disorder, 
or is only present with acute episodes of anxiety.  If the 
pathology represented acute episodes rather than a chronic 
or continuing disorder, this was also to be noted.  

The Veteran was provided with the requested VA examination 
in September 2008.  The examiner reached a diagnosis of 
esophageal spasm.  He opined that there was no support for 
this symptom being the product of an anxiety reaction.  

The Joint Motion noted that esophageal spasm is a disability 
for which compensation may be awarded.  38 C.F.R. § 4.114, 
Code 7204 (2009).  However, it was further noted that the 
September 2008 VA examiner failed to provide an opinion as 
to the etiology of the esophageal spasm, or to comment as to 
whether this represented acute episodes or a chronic 
disorder.  

In addition, the Veteran has submitted additional evidence 
in support of his claim.  He declined to waive RO review of 
this evidence and requested that it be returned for initial 
review. 

Accordingly, the case is REMANDED for the following actions:

1.  If possible, the claims folder 
should be returned to the examiner who 
conducted the September 2008 examination 
in order to obtain an additional opinion 
regarding the diagnosis of esophageal 
spasm.  The examiner's attention is 
directed to February 2010 opinion from 
D.T.W., M.D.  The examiner should 
attempt to express the following 
opinion:

a) Is it as likely as not that the 
Veteran's esophageal spasm represents a 
chronic disability?

b) If it is determined that the 
Veteran's esophageal spasm is a chronic 
disability, is it as likely as not that 
the esophageal spasm is related to 
active service?

The reasons and bases for the requested 
opinions should be provided in full.  
Any difference with the February 2010 
opinion should be noted and the reasons 
for the difference provided.  If the 
examiner finds that the opinions cannot 
be provided without resort to 
speculation, this should be noted.  In 
that case, the examiner must provide the 
reasons and bases as to why he is unable 
to provide the requested opinions and 
what additional evidence, if any, would 
be required to express the opinions.  If 
further examination is needed, it should 
be scheduled.

2.  If the examiner who conducted the 
September 2008 VA examination is no 
longer available, the Veteran's claims 
folder must be provided to another VA 
examiner who is qualified to express the 
requested opinions.  This examiner 
should then review the claims folder and 
express all of the opinions that are 
requested in the preceding paragraph.  
The Veteran should be scheduled for an 
additional examination only if any 
examiner deems it necessary to provide 
the requested opinions. 

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record, including the February 2010 
private medical opinion.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


